

DASAN ZHONE SOLUTIONS, INC.


NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM


Effective Date: January 1, 2018


Non-employee members of the board of directors (the “Board”) of DASAN Zhone
Solutions, Inc. (the “Company”) shall be eligible to receive cash and equity
compensation, as set forth in this Non-Employee Director Compensation Program
(this “Program”). The cash and equity compensation described in this Program
shall be paid or be made, as applicable, automatically and without further
action of the Board, to each member of the Board who is not an employee of the
Company or any parent or subsidiary of the Company (each, a “Non-Employee
Director”) who may be eligible to receive such cash or equity compensation,
unless such Non-Employee Director declines the receipt of such cash or equity
compensation by written notice to the Company. This Program shall remain in
effect until it is revised or rescinded by further action of the Board. This
Program may be amended, modified or terminated by the Board at any time in its
sole discretion. The terms and conditions of this Program shall supersede any
prior cash and/or equity compensation arrangements between the Company and any
of its Non-Employee Directors. No Non-Employee Director shall have any rights
hereunder, except with respect to the awards granted pursuant to this Program.
1.    Cash Compensation.
(a)    Annual Retainers. Each Non-Employee Director shall be eligible to receive
an annual retainer of $35,000 for service on the Board.
(b)    Chairman and Committee Retainers: In addition, a Non-Employee Director
serving as:
(i)     A member of the Audit Committee shall be eligible to receive an
additional annual retainer of $15,000 for such service;
(ii)    A member of the Compensation Committee shall be eligible to receive an
additional annual retainer of $10,000 for such service; and
(iii)     A member of the Nominating and Corporate Governance Committee shall be
eligible to receive an additional annual retainer of $5,000 for such service.
The foregoing annual retainer fees shall be paid in cash on a quarterly basis.
The retainers shall be prorated for any portion of a quarterly period served by
a Non-Employee Director on the Board or a committee of the Board, as applicable.
2.    Equity Compensation. Non-Employee Directors shall be granted the equity
awards described below. The awards described below shall be granted under and
shall be subject to the terms and provisions of the DASAN Zhone Solutions, Inc.
2017 Incentive Award Plan or any other applicable Company equity incentive plan
then-maintained by the Company (the “Equity Plan”), and shall be granted subject
to the execution and delivery of award agreements, including attached exhibits,
in substantially the forms previously approved by the Board, setting forth the
vesting schedule applicable to such awards and such other terms as may be
required by the Equity Plan. All applicable terms of the Equity Plan apply to
this Program as if fully set forth herein, and all grants of stock awards hereby
are subject in all respects to the terms of the Equity Plan.











--------------------------------------------------------------------------------




(a)    Annual Awards. On the first trading day of each calendar year, commencing
on the first trading day in January 2019, each Non-Employee Director shall be
automatically granted such number of restricted stock units as is determined by
dividing (A) $65,000 by (B) the Fair Market Value (as defined in the Equity
Plan) per share on the date of grant (an “Annual Award”).
(b)    Vesting of Annual Awards. Each Annual Award will vest over one year
following the grant date as follows: twenty five percent (25%) of the Annual
Award will vest on the last day of each calendar quarter following the grant
date, subject to the Non-Employee Director continuing in service on the Board
through each such vesting date. No portion of an Annual Award which is unvested
and/or exercisable at the time of a Non-Employee Director’s termination of
service on the Board shall become vested and/or exercisable thereafter, unless
otherwise determined by the Board. All of a Non-Employee Director’s Annual
Awards shall vest in full upon the occurrence of a Change in Control (as defined
in the Equity Plan), to the extent outstanding at such time.
3.    Reimbursements. The Company shall reimburse each Non-Employee Director for
all reasonable, documented, out-of-pocket travel and other business expenses
incurred by such Non-Employee Director in the performance of his or her duties
to the Company in accordance with the Company’s applicable expense reimbursement
policies and procedures as in effect from time to time.
   
* * * * *

















